DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-18 in the reply filed on 8/20/21 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/20/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6,13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duchatelle et al. (US 2009/0155063).

    PNG
    media_image1.png
    428
    728
    media_image1.png
    Greyscale

Figure A: Annotated Copy Fig 5 of Duchatelle et al.
Claims 1 and 16: Duchatelle et al. provides an assembly/aircraft comprising the assembly (paragraph [0001]), comprising: a first part (Fig. A above), comprising a base surface and a plurality of first through-holes formed in the base surface and extending through the first part (Fig. A); a second part (Fig. A), attached directly to the base surface of the first part and comprising: a non-faying surface facing the base surface (Fig. A); a plurality of bosses, spaced apart from each other, each boss protruding from the non-faying surface, and each boss defining a faying surface engaged with a corresponding portion of the base surface of the first part (Fig. A); and a plurality of second through-holes, each one formed in the faying surface of a corresponding one of the plurality of bosses and each one co-axially aligned with a corresponding one of the plurality of first through-holes; and a plurality of fasteners, each fastener passing through a corresponding one of the plurality of first through-holes and the corresponding one of the plurality of second through-holes that is coaxially aligned with the 2(r + TtanƟ), where r is a maximum radial dimension of an outermost peripheral portion of the fastener, passing through the corresponding one of the plurality of second through-holes, in contact with the first part or the second part, T is a distance from a point of contact, between the outermost peripheral portion of the fastener and the first part or the second part, and the faying surface of the corresponding one of the plurality of bosses, and Ɵ is an angle between a central axis of the corresponding second through-hole and an outermost load vector initiating at the point of contact between the outermost peripheral portion of the fastener and the first part or the second part (see Fig. B below).

    PNG
    media_image2.png
    486
    727
    media_image2.png
    Greyscale

Figure B: Annotated copy Fig. 5 of Duchatelle et al.
Claim 6: Duchatelle et al. provides each one of the plurality of fasteners comprises a bolt and a nut (Fig. 5); the bolt comprises a head and a shank extending from the head (Fig. 5); the nut is engaged with the shank of the bolt to secure together the first part and the second part between the head of the bolt and the nut (Fig. 5); and r is equal to the lesser one of the maximum radial dimension of the outermost peripheral portion of the head in contact with the first part or the second part or the maximum radial dimension of the outermost peripheral portion of the nut in contact with the first part or the second part (Fig. 5).
Claim 13: Duchatelle et al. provides a central axis of each one of the plurality of second through-holes passes through a geometric center of the corresponding one of the plurality of bosses (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchatelle et al. (US 2009/0155063).
Claim 2: Duchatelle et al. discloses the claimed invention except for making a total surface area of the faying surfaces of the plurality of bosses to be no more than 18% of a total surface area of the non- faying surface.  It would have been an obvious matter of design choice to make a total surface area of the faying surfaces of the plurality of bosses to be no more than 18% of a total surface area of the non- faying surface, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 3: Duchatelle et al. discloses the claimed invention except for making a total surface area of the faying surfaces of the plurality of bosses to be no more than 7% of a total surface area of the non- faying surface.  It would have been an obvious matter of design choice to make a total surface area of the faying surfaces of the plurality of bosses to be no more than 7% of a total surface area of the non- faying surface, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 4: Duchatelle et al. discloses the claimed invention except for making a height of each one of the plurality of bosses is inclusively between 0.025 inches and 0.035 inches.  It would have been an obvious matter of design choice to make a height of each one of the plurality of bosses is inclusively between 0.025 inches and 0.035 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 5: Duchatelle et al. provides a maximum distance between the base surface of the first part and the non-faying surface of the second part is equal to the height of each one of the plurality of bosses (Fig. A).
Claim 7: Duchatelle et al. discloses the claimed invention except for Ɵ is at most 25-degrees. It would have been an obvious matter of design choice to make Ɵ to be at most 25-degrees, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Claim 8: Duchatelle et al. discloses the claimed invention except for Ɵ is at most 17-degrees. It would have been an obvious matter of design choice to make Ɵ to be at most 17-degrees, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Claim 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchatelle et al. (US 2009/0155063) in view of Kato et al. (US 2008/0164376).
Claim 9: Duchatelle et al. fails to disclose at least one shim, interposed between the base surface and the faying surface of at least one of the plurality of bosses.
However, Kato et al. teaches at least one shim (25, Fig.3), interposed between the base surface and the faying surface of at least one of the plurality of bosses (Fig. 3).
Therefore, it would have been obvious to modify the assembly provided by Duchatelle et al. to include the shim as taught by Kato et al. in order to reduce wear between the parts or to adjust the height between the parts.
Claim 10: Duchatelle et al. as modified by Kato et al. teaches a gap between the base surface and the faying surface of the at least one of the plurality of bosses; and a thickness of the at least one shim is substantially equal to the gap (Kato: Fig. 3); but fails to explicitly disclose the gap is greater than 0.005 inches.
However, Duchatelle et al. as modified by Kato et al. discloses the claimed invention except for the gap is greater than 0.005 inches.  It would have been an obvious matter of design choice to make the gap to be greater than 0.005 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 11: Duchatelle et al. as modified by Kato et al. discloses the claimed invention except for at least one shim is interposed between the base surface and the faying surface of more than one of the plurality of bosses.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to at least one shim is interposed between the base surface and the faying surface of more than one of the plurality of bosses, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Claim 12: Duchatelle et al. as modified by Kato et al. provides no shim is interposed between the base surface of the first part and the non-faying surface of the second part (Kato: Fig. 3; Duchatelle: Fig. 5, a shim would only be placed between the boss and the faying surface).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchatelle et al. (US 2009/0155063) in view of Kato et al. (US 2008/0164376) and Keener (US 7,150,594)
Claim 14: Duchatelle et al. as modified by Kato et al. teaches at least one shim, interposed between the base surface and the faying surface of at least one of the plurality of bosses (Kato; Fig. 3; Duchatelle: Fig. 5),but fails to explicitly disclose
the first part is made of a fiber-reinforced polymeric material; and the second part is made of a metallic material.
	However, Keener teaches attaching a first part made of a fiber-reinforced polymeric material; and a second part is made of a metallic material (Fig. 3; Col. 4 lines 32-35; Col. 5 lines 9-29).
	Therefore, it would have been obvious to modify the assembly provided by Duchatelle as modified by Kato et al. to include the materials as taught by Keener because it is known in the art to attach these particular materials together. 
Further, it would have been obvious to modify the assembly provided by Duchatelle as modified by Kato et al. to include the materials as taught by Keener because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claim 15: Duchatelle provides the width of each one of the plurality of bosses is equal to 2(r + TtanƟ); (Fig. 5).
Allowable Subject Matter
Claims 17-18, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        9/7/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726